Exhibit 10.3

INTERNATIONAL PAPER COMPANY

INDUSTRIAL PACKAGING GROUP SPECIAL INCENTIVE PLAN

Effective January 1, 2009

 

I. Purpose of the Plan and Plan Description

The purpose of this International Paper Company Industrial Packaging Group
(“IPG”) Special Incentive Plan is to provide an incentive for Participants to
maximize financial results associated with the acquisition of Weyerhaeuser’s
containerboard, packaging and recycling (“CBPR”) business into the Industrial
Packaging Business from January 1, 2009 through December 31, 2010.

The Plan is a two-year, cash-based incentive plan developed around achievement
of a pre-established Performance Objective and funded based on the Business’
achievement level against that Performance Objective.

 

II. Definitions

 

  •  

Business

“Business” means the International Paper Company Industrial Packaging business.

 

  •  

Capital Expenditure Target

“Capital Expenditure Target” means an amount identified by the Company no later
than 90 days after the beginning of the Performance Period.

 

  •  

Cause

“Cause” includes but is not limited to misconduct or other activity detrimental
to the business interest or reputation of the Company or continued
unsatisfactory job performance without making reasonable efforts to improve.
Examples include insubordination, protracted or repeated absence from work
without permission, illegal activity, disorderly conduct, etc.

 

  •  

Committee

“Committee” means the Management Development and Compensation Committee of the
Company’s Board of Directors.

 

  •  

Company

“Company” means International Paper Company, a New York corporation.

 

  •  

EBITDA

“EBITDA” means Earnings Before Interest, Taxes, Depreciation and Amortization.

 

  •  

Earned Award

“Earned Award” means the percentage of the Target Award to be paid to a
Participant calculated in accordance with Section VI.

 

  •  

Employee

“Employee” means a regular, full-time employee of the Company.



--------------------------------------------------------------------------------

  •  

Participant

“Participant” means a person who has been designated as a participant in the
Plan, according to Section IV.

 

  •  

Performance Objective

“Performance Objective” means the measure identified by the Company and approved
by the Committee identified in Section V of this Plan.

 

  •  

Performance Period

“Performance Period” means the 24-month period from January 1, 2009 through
December 31, 2010.

 

  •  

Plan

“Plan” means this International Paper Company Industrial Packaging Group (“IPG”)
Special Incentive Plan, effective as January 1, 2009.

 

  •  

Target Award

“Target Award” means an amount equal to the percentage of salary range midpoint
applicable to the actual position level of each Participant, shown in Appendix
A, as it may be amended from time to time.

 

  •  

Working Capital Target

“Working Capital Target” means an amount identified by the Company no later than
90 days after the beginning of the Performance Period.

 

III. Administration of the Plan

The Plan operates at the discretion of the Committee. The Committee may exercise
considerable discretion and judgment in interpreting the Plan, and adopting,
from time to time, rules and regulations that govern the administration of the
Plan.

The Committee has delegated authority to the Chairman and Chief Executive
Officer or his designee for the day-to-day administration of the Plan, except
with respect to a Participant designated as senior vice president of the Company
or higher. Recommendations of Earned Awards will be made jointly by the
(i) Industrial Packaging Human Resources Director and (ii) Director, Global
Compensation, for approval by the (i) Senior Vice President, Industrial
Packaging, (ii) Senior Vice President, Human Resources and Communications, and
(iii) Chairman and Chief Executive Officer. Earned Awards for senior vice
presidents of the Company and above will be recommended by the Chairman and
Chief Executive Officer for approval by the Committee.

Decisions of the Committee are final, conclusive and binding on all parties,
including the Business, the Company, its shareowners, and employees.

 

IV. Participation in the Plan

Participation in the Plan is generally limited to Employees of the Company
employed by the Business with a position level of 18 or higher. Candidates for
participation whose position level is below 18 may be recommended to the
(i) Industrial Packaging Human Resources Director, and (ii) Director, Global
Compensation for approval by the (i) Senior Vice President, Industrial
Packaging, (ii) Senior Vice President, Human Resources and Communications, and
(iii) Chairman and Chief Executive Officer. The Senior Vice President,
Industrial Packaging, shall be the only senior vice president of the Company
eligible to participate in the Plan.

 

2



--------------------------------------------------------------------------------

Except as set forth in Section VII, Participants must be actively employed on a
full-time basis during the Performance Period and on the date of the award
payout in order to receive a payout.

An Employee who becomes eligible to participate in the Plan during the
Performance Period will be eligible for a pro-rated award provided that such
Employee serves in an eligible position for at least 12 consecutive months. An
Employee who is promoted from one eligible position level to another during the
Performance Period will receive a pro-rated award based on the number of months
employed at each respective position level during the Performance Period.

Participation in this Plan, or receipt of an award under this Plan, does not
give a Participant or Employee any right to a subsequent award, nor any right to
continued employment by the Company for any period.

 

V. Award Pool

A. Performance Objective – Funding the Award Pool

The Business must achieve at least a minimum level of performance in order to
fund the award pool.

The total award pool will be determined based on achievement of the Performance
Objective calculated over the full two-year Performance Period as set forth
below:

 

     Threshold     Target     Maximum  

EBITDA $ (Billions)

   $ 3.6B     $ 3.8B     $ 4.1B  

Payout %

     50 %     100 %     150 %

Payout $ (Millions)

   $ 15M     $ 30M     $ 45M  

B. Reductions to the Total Award Pool

The total award pool will be reduced by ten percent (10%) for each objective in
the event of failure to meet either of the following two objectives:

(i) Working Capital Target; and

(ii) Capital Expenditure Target

The above two reductions will be cumulative; failure to achieve both objectives
will result in a reduction of the award pool by twenty percent (20%).

C. Approval by the Committee of the Total Award Pool

The Performance Objective will be evaluated at the end of the Performance Period
to determine the level at which the Performance Objective was achieved. The
Company’s determination of performance achievement will be presented to the
Committee for its review and approval no later than 90 days following the end of
the Performance Period.

 

3



--------------------------------------------------------------------------------

The Committee approves the total award pool based on the Business’ performance
achievement against the Performance Objective unless the Committee determines in
its sole discretion to reduce or eliminate the total award pool based upon any
objective or subjective criteria it deems appropriate.

The Committee may not increase the total award pool above the calculated amount.

 

VI. Payout of Awards

Participants each have a Target Award expressed as a percentage of the midpoint
of a defined salary range based on position level as set forth on the attached
Appendix A.

Earned Awards are based on Business performance against the established
objectives and the Target Award in place at the beginning of Year Two of the
two-year Performance Period.

Accordingly, awards may be earned based on the following Award Scale:

Award Scale

 

If achievement of
Business EBITDA is:

   In each year of the
Performance Period, the
Target Award is multiplied by:     TOTAL Earned Award at
December 31, 2010 is: $ 3.6 Billion    50 %   1X Target Award $ 3.8 Billion   
100 %   2X Target Award $ 4.1 Billion    150 %   3X Target Award

Participants do not vest in the Earned Award until the end of the two-year
Performance Period; there is no partial vesting during the Performance Period.

 

VII. Termination of Employment or Leave of Absence

A Participant whose employment terminates during the Performance Period for the
following reasons will be eligible for a pro-rated award based on the period of
active employment with the Business during the Performance Period, provided the
Participant has participated in the Plan for at least 12 consecutive months:

 

  •  

Death or disability

 

  •  

Transfer out of the Business

 

  •  

Layoff, divestiture, job restructuring or other similar reorganization activity

 

  •  

Retirement

If a Participant’s employment with the Company is terminated prior to actual
payment of an award for any reason other than listed above, or an employee has
not worked 12 consecutive months during the Performance Period in an eligible
position, such award will be canceled and the Participant will have no right
under the Plan to receive payment.

 

4



--------------------------------------------------------------------------------

Any exceptions to the above must be approved by the Company’s (i) Senior Vice
President, Industrial Packaging and (ii) Senior Vice President, Human Resources
and Communications.

 

VIII.   Payment of Awards

A. Type of Payment

Earned Awards under the Plan are paid in cash. Earned Awards are not eligible
for deferral under either the Company’s Salaried Savings Plan or Deferred
Compensation Savings Plan. Earned Awards are not considered pensionable earnings
under the Company’s Retirement Plan, Pension Restoration Plan or Unfunded
Supplemental Retirement Plan for Senior Managers (“SERP”).

B. Time of Payment

Awards may be paid at such time(s) as determined by the Committee but in all
events will be paid no later than the later of: (i) March 15 following the end
of the Performance Period, or (ii) two and one-half (2  1/2) months after the
expiration of the fiscal year in which the Performance Period with respect to
which the awards are earned has ended.

C. Payment to Beneficiaries

If a Participant dies prior to receipt of an approved award under the Plan, the
award will be paid in a lump sum to the Participant’s estate at the end of the
Performance Period.

 

IX. Recoupment or Forfeiture of Awards

If the Company reasonably believes that a Participant has committed an act of
misconduct as described in this Section IX either during employment with the
Company or after such employment terminates, the Company may terminate the
Participant’s participation in the Plan or seek recoupment of an award paid
under this Plan. Recoupment may be effectuated by a notice of recapture
(“Recapture Notice”) to such Participant in respect of any Award, including
Awards previously paid to the Participant. The Participant will be required to
deliver to the Company an amount in cash equal to the gross cash payment or
payments to which such Recapture Notice relates within ten days after receiving
such Recapture Notice from the Company.

For purposes of this Section IX, “misconduct” includes but is not limited to, an
act detrimental to the business interest or reputation of the Company or
continued unsatisfactory job performance without making reasonable efforts to
improve as determined by the Senior Vice President, Human Resources and
Communications. “Misconduct” will also include for purposes of this Section IX,
any act determined by the Senior Vice President, Human Resources and
Communications, to be a deliberate disregard of the Company’s rules, an
unauthorized disclosure of any Company trade secret or confidential information,
any conduct constituting unfair competition, inducing any customer to breach a
contract with the Company, or violation of the Employee’s Non-Competition or
Non-Solicitation Agreement.

The Company has sole and absolute discretion to take action or not to take
action pursuant to this Section IX upon discovery of misconduct, and its
determination not to take action in any particular instance does not in any way
limit its authority to terminate the participation of a Participant in the Plan
and/or send a Recapture Notice in any other instance.

 

5



--------------------------------------------------------------------------------

If any provision of this Section IX is determined to be unenforceable or invalid
under any applicable law, such provision will be applied to the maximum extent
permitted by applicable law, and will automatically be deemed amended in a
manner consistent with its objectives to the extent necessary to conform to any
limitations required under applicable law.

 

X. Modification, Suspension or Termination of Plan

The Committee may at any time suspend, terminate, modify or amend any or all of
the provisions of this Plan.

 

XI. Governing Law

The Plan is governed by the laws of the State of New York.

 

XII. Tax Withholding

The Company has the right to make such provisions as it deems necessary or
appropriate to satisfy any obligations it may have under law to withhold
federal, state or local income or other taxes incurred by reason of payments
pursuant to the Plan.

 

XIII.  Section 409A

The Plan is intended to comply with the applicable requirements of Section 409A
of the Internal Revenue Code of 1986, as amended (the “Code”), and will be
limited, construed and interpreted in accordance with such intent.

 

XIV.  Non-Transferability of Award

No award under this Plan, and no rights or interests therein, will be assignable
or transferable by a Participant (or legal representative).

 

XV. Effective Date

This Plan is effective as of January 1, 2009, and continues through December 31,
2010 unless earlier terminated, suspended, modified, or amended by the
Committee.

 

6



--------------------------------------------------------------------------------

Appendix A

International Paper Company

Industrial Packaging Group (“IPG”) Special Incentive Plan

Target Awards

 

Position Level    Target Award (% of Midpoint)           36    75 %         35
   70 %         34    70 %         33    65 %         32    65 %         31   
60 %         30    55 %         29    50 %         28    50 %         27    45 %
        26    45 %         25    40 %         24    40 %         23    35 %
        22    30 %         21    30 %         20    25 %         19    25 %
        18    20 %         17    20 %         16    20 %         15    15 %
        14    15 %

 

7